Citation Nr: 0923994	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  00-09 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to a separate rating for neurological residuals 
of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the Veteran's request for 
a rating in excess of 10 percent for chondromalacia, right 
patella, with osteoarthritis of the patella femoral joint.  

In August 2000 the Veteran testified at an RO hearing in 
Nashville, Tennessee.  The transcript of that hearing is of 
record.

In July 2003, the Board remanded the matter for further 
development, including provision to the Veteran of a 
compensation and pension (C&P) examination.  The report of 
the ensuing October 2003 examination has been made a part of 
the record.

In a rating decision dated in October 2003, the RO increased 
the rating for the Veteran's right knee injury residuals 
(chondromalacia, right patella with osteoarthritis of 
patellofemoral joint, PO) from 10 percent to 20 percent, 
effective April 6, 1999.  

In March 2005 the Board denied the Veteran's claim for a 
rating in excess of 20 percent.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in July 2006 the Court, 
acting upon joint motion of the parties, vacated the Board's 
March 2005 decision and remanded the case to the Board for 
further development.  In its July 2006 Joint Motion for 
Remand the parties stipulated that if the matter was remanded 
for a medical examination, the examiner should be requested 
to "comment on the relationship, if any, between the 
Veteran's reported neuropathy and his reported pain."  

In December 2006 the Board remanded the matter for additional 
development, including an examination with an opinion as to 
the relationship, if any, between the decreased sensation 
over the Veteran's medial knee and his reported pain (whether 
the Veteran's right knee pain is related to neuropathy).  The 
report of that examination, which was duly conducted in 
November 2007, is of record.  

In May 2008 the Board denied the Veteran's claim for a rating 
in excess of 20 percent for limitation of flexion of the 
right knee; granted a separate rating of 10 percent for 
limitation of extension of the right knee; and remanded the 
issue of a separate rating for neurological residuals of a 
right knee injury for additional development, including the 
performance of a new C&P examination.  The report of that 
examination, which was duly conducted in November 2008, has 
been associated with the claims file.  


FINDING OF FACT

The Veteran suffers from distal polyneuropathy (previously 
classified as axonal) in his right knee, but the medical 
evidence demonstrates that this neuropathy is not related to 
the in-service injury to his right knee.


CONCLUSION OF LAW

The criteria for a separate rating for neurological residuals 
of a right knee injury disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks an increased rating for his service-
connected right knee injury residuals disability.  In May 
2008 the Board found that a rating in excess of 20 percent 
for limitation of flexion of the right knee was not 
warranted; granted a separate rating of 10 percent for 
limitation of extension of the right knee; and found that an 
additional rating based on limitation of motion due to pain, 
weakened movement, excess fatigability, and incoordination 
was not warranted.  The only question remaining is whether 
the Veteran's service-connected right knee injury residuals 
disability includes neuropathy.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
However, the Board will consider entitlement to staged 
ratings to compensate for times when the disability may have 
been more severe than at other times during the course of the 
timeframe under review.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

For purposes of determining whether the appellant is entitled 
to separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran complains of burning, stinging, and painful 
numbness in the outer side of his right knee and leg, 
particularly at rest, which he says is so strong that it 
wakes him from his sleep.  He states that he is limited in 
his activities of daily living, such as in his ability to tie 
and untie his shoes, and in his ability to drive.  In his 
initial April 1999 claim for an increased rating he 
complained of numbness and tingling whenever he touched his 
leg below the knee, and said that his right knee injury had 
left him with "nerve damages."  

Treatment records confirm that he suffers from neuropathy.  
VA treatment records show that the Veteran underwent nerve 
conduction velocity tests In July 2003.  In August 2003 the 
Veteran reported to the emergency room complaining of burning 
in his right lower extremity, and asking for the results of 
his July 2003 electromyogram.  According to the emergency 
room physician, nerve conduction velocity studies of both 
lower extremities were suggestive of axonal neuropathy, but 
electromyogram of the right lower extremity was normal.

In October 2003 the Veteran was accorded a C&P orthopædic 
examination.  Physical examination elicited some paresthesias 
in the lateral aspect of the right lower leg, but the 
examiner averred that there was "normal sensibility in his 
superficial peroneal, deep peroneal and posterior tib 
distributions."  Diagnosis was "advanced osteoarthritis of 
the right knee, tricompartmental."  

A VA Neurology Clinic record dated in January 2004 reflects 
complaints of pain in the right leg, which the Veteran 
reported lessened when he took his brace off.  Physical 
examination found decreased PP over the area below the right 
knee in the area of the brace strap.  The neurologist noted 
that earlier electromyograms showed axonal neuropathy. 

In November 2007 the Veteran underwent another C&P 
examination.  Physical examination found tenderness to 
palpation about the lateral medial joint line, as well as 
over the tibial tubercle area.  Examination also found "a 
mild decreased sensation over the medial aspect of his knee 
near the incision which is well healed."  Diagnosis was 
"severe right knee posttraumatic degenerative arthritis."  
The examiner then opined as follows:

I believe that his medial knee neuropathy 
is from his previous injury and is not in 
any way related to his right knee pain.  
His knee pain is from the severe 
degenerative arthritis that he has.  

In November 2008 the Veteran was accorded yet another C&P 
examination.  During the examination he complained of altered 
sensation in the right lower extremity.  He also complained 
of an occasional burning sensation down the lateral and 
medial side of his right lower extremity, as well as 
recurrent swelling in his right lower extremity.  According 
to the examiner, an electromyogram in 2003 was "consistent 
with axonal neuropathy in both legs.  The examiner observed 
that the straps on a Donjoy brace on the right knee were 
quite tight, and noted that there was some puffiness just 
below the strap where the Donjoy brace was applied.  He 
further noted that the Veteran complained during the 2003 
tests of burning sensations in the right lower extremity 
only, but pointed out that an electromyogram of the right 
lower extremity was normal.  

Physical examination found altered sensation to pinprick at 
the site of the right knee brace strap indentation, and some 
slight swelling and edema of the skin just below the strap on 
the right side.  Muscle bulk of both lower extremities was 
normal and symmetrical.  In an addendum opinion dated in 
January 2009 the examiner averred as follows:

The [Veteran] underwent an EMG/NCV 
testing of his lower extremities and that 
confirmed the presence of a distal 
polyneuropathy, previously classified as 
axonal in 2003.  The cause of the 
polyneuropathy is uncertain but could be 
hereditary since no metabolic etiologies 
have surfaced in the past five years.  
The development of his neuropathy was not 
caused by the patient's knee surgery or 
straps used with his knee brace.

While the evidence confirms a current diagnosis of distal 
polyneuropathy (classified as axonal neuropathy), it belies a 
nexus to the Veteran's service-connected right knee 
disability.  According to the November 2008 C&P examiner the 
Veteran's neuropathy is not related to the in-service injury 
to his right knee.  The Board finds this opinion, which was 
based on a personal examination of the Veteran and review of 
the claims file, and which included a detailed rationale for 
the examiner's opinion, to be highly probative evidence 
against the Veteran's claim.  Moreover, it is not 
contradicted by any other probative medical evidence.  In 
this regard the Board notes that in his report of examination 
the 2007 examiner indicated that the Veteran's neuropathy was 
secondary to a "previous" injury.  However, he did not 
specify the date of said injury.  This omission is 
significant since medical records inform that in addition to 
an injury prior to service, the Veteran received treatment 
for post-service injuries to his right knee before the 2007 
examination.  See, e.g., VA treatment records dated January 
26, 1999, and July 28, 2002.  The Board thus finds the 2007 
examiner's opinion to be of no probative value.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).

The Board also finds noteworthy the fact that the Veteran 
suffers from bilateral lower extremity polyneuropathy (see 
report of November 2008 C&P examination), particularly since 
there is no evidence whatsoever which suggests that the 
Veteran's old right knee injury is responsible for neuropathy 
in his left lower extremity.

In short, the evidence confirms that the Veteran suffers from 
polyneuropathy in both lower extremities, but probative 
medical evidence clearly indicates that this polyneuropathy 
is not related to the in-service injury to the Veteran's 
right knee or any incident thereof, including the ensuing 
surgery or the strapping on his current right knee brace.  
While the Veteran is competent to describe his symptoms (Barr 
v. Nicholson, 21 Vet. App. 303 (2007)), where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu, 2 Vet. App. 492 (1992).  In the 
absence of probative medical evidence of a link between the 
Veteran's service-connected right knee injury residuals 
disability and his left lower extremity neuropathy, a 
separate rating for right knee neuropathy must therefore be 
denied.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not contain an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

Consideration of a separate rating in accordance with DeLuca 
v. Brown, 8 Vet. App. 202 (1995)) for additional limitation 
of motion attributable to a neurologic disorder of the right 
knee is not warranted since a separate rating for neurologic 
residuals has been denied.  It is also important to note that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Also, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Id.

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  There is no evidence that the Veteran's service-
connected left knee arthritis disability alone has resulted 
in marked interference with employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  See 
Thun.  Indeed, while the Veteran has apparently been told 
that he needs a total knee replacement, it appears that he 
has never been hospitalized, post-service, for treatment of 
his service-connected right knee disability.  Moreover, he 
testified during his August 2000 RO hearing that he is 
gainfully employed with the United States Postal Service, and 
in subsequent correspondence dated in June 2003 indicated 
that he remains gainfully employed.  The Board also notes his 
report during his November 2007 C&P examination that he was 
"currently working at the post office" and "really his 
flare-ups do no affect his occupation."  Based on the 
evidence of record the Board finds that the impairment 
resulting from the Veteran's right knee disability is 
appropriately compensated by the currently assigned schedular 
ratings.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

In this case, the RO sent letters in September 2003, August 
and December 2006, and May 2008 which informed the Veteran of 
the evidence needed to substantiate his claim for an 
increased rating; of the evidence that VA would obtain; and 
of the evidence that he should submit or request VA's 
assistance in obtaining.  He was also advised of how VA 
determines disability ratings and effective dates in the 
December 2006 and August 2008 letters.  He was also provided 
with the criteria for evaluation of a knee disability in the 
January 2001 statement of the case, and in supplemental 
statements of the case issued in January 2001, November 2002, 
January 2004, December 2007, and April 2009.  Moreover, the 
2008 notice advised him to provide evidence regarding the 
effect the worsening of the disability has on his employment 
and daily life (which the Veteran did) and advised him that 
specific measurements or test results could result in a 
higher rating.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the claims 
file.  The Veteran was accorded numerous C&P examinations, 
the reports of which are of records.  He also appeared and 
testified during an August 2000 RO hearing; the transcript of 
which is of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
thus satisfied that VA has sufficiently discharged its duty 
in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A separate rating for neurological residuals of a right knee 
injury disability is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


